           Case 3:20-cv-07314-JD Document 32 Filed 11/05/20 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   PAUL STEIN
     Supervising Deputy Attorney General
 3   SHARON L. O’GRADY
     Deputy Attorney General
 4   State Bar No. 102356
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3834
 6    Fax: (415) 703-1234
      E-mail: Sharon.OGrady@doj.ca.gov
 7   Attorneys for Defendant Gavin Newsom, in his
     official capacity as Governor of the State of
 8   California

 9   [REMAINING PARTIES ON SIGNATURE PAGE]
10                            IN THE UNITED STATES DISTRICT COURT

11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13   SAN FRANCISCO INTERNATIONAL                            3:20-cv-07314-JD
     ARTS FESTIVAL; NKECHI EMERUWA,
14                                                          STIPULATION FOR EXTENSION OF
                                          Plaintiffs,       TIME TO ANSWER OR OTHERWISE
15                  v.                                      RESPOND TO COMPLAINT

16   MAYOR LONDON BREED, in her official                    (Civ. L.R. 6-1(a))
     capacity; GOVERNOR GAVIN NEWSOM,
17   in his official capacity,                              Courtroom:      11
                                                            Judge:          The Honorable James Donato
18                                      Defendants.         Trial Date:     Not set
                                                            Action Filed:   October 19, 2020
19
20          THE PARTIES, THROUGH THEIR COUNSEL OF RECORD, agree and stipulate as

21   follows:

22          WHEREAS, on October 19, 2020, Plaintiffs filed the Complaint in this action;

23          WHEREAS, the current date on which Defendants must plead or otherwise respond to the

24   Complaint is November 9, 2020;

25          WHEREAS, Defendants intend to file motions to dismiss the Complaint pursuant to

26   Rule 12(b)(1) and (6) of the Federal Rules of Civil Procedure;

27          WHEREAS Plaintiffs have agreed to Defendants’ request for an extension of time to do so;

28   and
                                                        1
                                           Stipulation for Extension of Time to File Response (3:20-cv-07314-JD)
         Case 3:20-cv-07314-JD Document 32 Filed 11/05/20 Page 2 of 4



 1         WHEREAS, the requested extension will not alter the date of any event or any deadline

 2   already fixed.

 3         NOW, THEREFORE, the Parties hereby stipulate and agree, pursuant to Civil Local

 4   Rule 6-1(a) that Defendants shall have an extension through November 20, 2020, to answer or

 5   otherwise respond to the Complaint.

 6   Dated: November 5, 2020                    Respectfully submitted,
 7                                              XAVIER BECERRA
                                                Attorney General of California
 8                                              PAUL STEIN
                                                Supervising Deputy Attorney General
 9
                                                  /s/ Sharon L. O’Grady
10
                                                SHARON L. O’GRADY
11                                              Deputy Attorney General
                                                Attorneys for Defendant Gavin Newsom, in his official
12                                              capacity as Governor of the State of California
13   Dated November 5, 2020                     DENNIS J. HERRERA
                                                San Francisco City Attorney
14                                              WAYNE SNODGRASS
                                                Deputy City Attorney
15
                                                    /s/ Tara M. Steeley
16
                                                TARA M. STEELEY
17                                              Deputy City Attorney
                                                Attorneys for Defendant London Breed, in her official
18                                              capacity as Mayor of San Francisco
19   Dated: November 5, 2020                    MATTHEW W. KUMIN
                                                Law Offices of Matthew Kumin, P.C.
20
                                                    /s/ Kenneth Seligson
21
                                                KENNETH SELIGSON
22                                              Attorney at Law
                                                Attorneys for Plaintiffs San Francisco International
23                                              Arts Festival
24   Dated November 5, 2020                     Mark Rennie Law Office
25                                                  /s/ Mark Rennie
26                                              MARK RENNIE
                                                Attorney at Law
27                                              Attorney for Plaintiff Nkechi Emerua
28
                                                      2
                                           Stipulation for Extension of Time to File Response (3:20-cv-07314-JD)
          Case 3:20-cv-07314-JD Document 32 Filed 11/05/20 Page 3 of 4



 1                                           ATTESTATION

 2            I, Sharon L. O’Grady, am the ECF user whose identification and password are being used

 3   to file the STIPULATION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE

 4   RESPOND TO COMPLAINT. In compliance with Local Rules 5 and 6, I hereby attest that

 5   Tara M. Steeley, Kenneth Seligson, and Mark Rennie have all concurred in this filing.

 6

 7   SA2020303988
     42416738.docx
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
                                           Stipulation for Extension of Time to File Response (3:20-cv-07314-JD)
                Case 3:20-cv-07314-JD Document 32 Filed 11/05/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

Case Name: San Francisco International Arts Festival, et al. v.
           Mayor London Breed, et al.
Case No.   3:20-cv-07314-JD

I hereby certify that on November 5, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
 STIPULATION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
 RESPOND TO COMPLAINT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on November
5, 2020, at San Francisco, California.

                 Robert Hallsey                                 /s/ Robert Hallsey
                   Declarant                                         Signature

SA2020303988
42416769.docx
